ON MOTION
NEWMAN, Circuit Judge.

ORDER

Perrigo Company and L. Perrigo Company move to lift the stay of the briefing schedule in 03-1029 and enter judgment, based on our recent decision in Schering Corp. v. Geneva Pharmaceuticals, 02-1540 et al., and to consolidate this case with those previously decided appeals. Perrigo states that Schering Corporation does not oppose.
Perrigo’s motions to lift the stay and enter judgment are proper, based on the earlier disposition. However, we note that the mandate has issued in the previously decided appeals, 02-1540 et al. Thus, consolidation with those appeals is inappropriate.
Accordingly,
IT IS ORDERED THAT:
*320(1) The motion to enter judgment is granted. The district court’s judgment is affirmed.
(2) The motion to consolidate is denied.